Appellee, a bondholder of the City of Lakeland, brought this suit for injunction and other relief against the municipality and its officials, alleging that the city officials were wrongfully dealing with certain public funds which, under Chapter 9298, Acts of 1923, the statute under which the bonds were issued, it was contended were required to be collected and applied for complainant's benefit. The Chancellor overruled a motion to dismiss the bill and reserved for future consideration all other questions relating to the scope and extent of relief, if any, to be granted.
Where there is any equity in a bill a motion to dismiss should be overruled on the same principle a general demurrer under the old practice was overruled. The order appealed from is therefore affirmed on the authority of *Page 604 
City of Winter Haven v. Summerlin, decided at the present term.
Affirmed.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur in the opinion and judgment.